580 So.2d 614 (1991)
STATE of Florida, Petitioner,
v.
James Howard GILLETTE, Respondent.
No. 77241.
Supreme Court of Florida.
June 13, 1991.
Robert A. Butterworth, Atty. Gen., and Wendy Buffington and Peggy A. Quince, Asst. Attys. Gen., Tampa, for petitioner.
Dwight M. Wells, Tampa, for respondent.
PER CURIAM.
We granted review of Gillette v. State, 571 So.2d 600, 600 (Fla. 2d DCA 1990), to answer the following certified question of great public importance:
When a double jeopardy violation is alleged based on the crimes of sale and possession (or possession with intent to sell) of the same quantum of contraband and the crimes occurred after the effective date of section 775.021, Florida Statutes (1988 Supp.), is it improper to convict and sentence for both crimes?
We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution. We answered this question in the negative in State v. McCloud, 577 So.2d 939 (Fla. 1991), and State v. V.A.A., 577 So.2d 941 (Fla. 1991). Therefore, we quash the opinion under review with instructions to affirm the conviction and sentence for possession of cocaine.
It is so ordered.
SHAW, C.J., and OVERTON, McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.